     EXHIBIT C In re: RS OLD MILL, LLC,
                Case No.: 17-22218 (RDD)


AFFIRMATION IN SUPPORT OF CHAPTER 7 TRUSTEE’S OBJECTION
TO CLAIMS 24-1, 25-1, AND 26-1 FILED BY RIVERSTONE USA LLC,
       YEHUDA SALAMON, AND RS OLD MILLS RD LLC
                                                               Page 1

1
2       SUPREME COURT OF THE STATE OF NEW YORK
        COUNTY OF KINGS
3       --------------------------------------------X
4       GALSTER FUNDING, LLC.,
5                                                     Plaintiff,
6                         - against -
7       YEHUDA SALAMON, ETTY SALAMON, YIDEL'S
        SHOPPING CART, INC., 4921 12TH AVENUE, LLC,
8       YIDELS FRESH FOOD STATION, LLC, YIDELS
        ONLINE FOOD STATION, LLC, THE SHOPPING
9       CART, INC., YIDEL'S GROCERY, INC., and
        SIGNATURE BANK,
10
                                                      Defendants.
11
        --------------------------------------------X
12
                                          May 7, 2019
13                                        11:45 a.m.
14
15                  EXAMINATION BEFORE TRIAL of DANIEL
16      MULLER, ESQ., a Non-Party Witness herein, taken
17      by the Respective Parties, pursuant to Subpoena,
18      held at the offices of David Berg, Esq., 266
19      Broadway, Brooklyn, New York 11211, on May 7,
20      2019, at 11:45 a.m., before Alexandra
21      Theodorakis, a Notary Public for and within the
22      State of New York.
23
24
25

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com                       516-608-2400
                                                          Page 2

1
2
        A P P E A R A N C E S:
3
4               BUTLER, FITZGERALD, FIVESON &
                McCARTHY, P.C.
5                    Attorneys for Plaintiff
                     Nine East 45th Street - 9th Floor
6                    Brooklyn, New York 10017
                BY:  MARK J. KRUEGER, ESQ.
7
8               LEVINE & ASSOCIATES, P.C.
                     Attorneys for Defendants
9                    Yehuda Salamon & Etty Salamon
                     15 Barclay Road
10                   Scarsdale, New York 10583
                BY:  MICHAEL LEVINE, ESQ.
11
12              B & D, ESQ.
                     Attorney for Daniel Muller
13                   266 Broadway - Suite 503
                     Brooklyn, New York 11211
14              BY:  DAVID BERG, ESQ.
15
16
                           *                  *       *
17
18
19
20
21
22
23
24
25

                           Veritext Legal Solutions
     212-267-6868            www.veritext.com              516-608-2400
                                                         Page 17

1                           D. MULLER
2              A.   Yes.
3              Q.   They appear be the Satisfactions of
4       Mortgages that you prepared; correct?
5              A.   Yes.
6              Q.   If you will notice on these
7       Satisfactions of Mortgages, only the mortgagee
8       Beis Chasidei Gorlitz is the signer?
9              A.   Yes.
10             Q.   That's how you prepared it; correct?
11             A.   Yes.
12             Q.   When you prepared it, you didn't have a
13      signature for Yehuda Salamon or 4921 12th Avenue,
14      LLC.; correct?
15             A.   No.
16             Q.   You wouldn't have a signature for them,
17      would you, on a Satisfaction of Mortgage?
18             A.   I don't believe so.
19             Q.   There would be no purpose for it, would
20      there?
21             A.   I would agree with that.
22             Q.   Okay.     So, you forwarded this to the
23      title company.
24                        Did they accept the form?
25                        MR. LEVINE: Objection to form.     You

                              Veritext Legal Solutions
     212-267-6868               www.veritext.com           516-608-2400
